Citation Nr: 0528156	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-09 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach 
condition.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from January 1956 to 
October 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision from the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) which found that new and material 
evidence to reopen the previously denied claim of service 
connection for a stomach condition; and a December 2001 
rating decision which denied service connection for 
hypertension.

In a December 2004 decision, the Board found that new and 
material evidence had been received to reopen the claim for 
service connection for a stomach condition, and remanded the 
issues of entitlement to service connection for a stomach 
condition and hypertension for further development.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran's current stomach disorder is not shown to be 
causally related to an injury or disease in service.

3.  The veteran's current hypertension is not shown to be 
causally related to an injury or disease in service.


CONCLUSIONS OF LAW

1.  The veteran's stomach disorder was not incurred or 
aggravated during service, and a peptic ulcer may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  The veteran's hypertension was not incurred or aggravated 
during service or may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
Regarding the stomach disability claim, this was not 
accomplished as the March 2000 rating decision predated the 
enactment of the VCAA in November 2000.  Regarding the 
hypertension claim, this was accomplished in this case as a 
development letter was mailed to the veteran in August 2001, 
so prior to the RO's December 2001 decision being appealed.  

The RO had him examined by a VA physician and obtained a 
medical nexus opinion regarding the purported relationship 
between his current stomach conditions and hypertension to 
his service in the military.  He has been provided every 
opportunity to submit evidence and argument in support of his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Thus, the veteran clearly is not prejudiced because he is 
fully aware of what the evidence needs to show - even were 
the Board to assume for the sake of argument that his VCAA 
notice is somehow inadequate, or regarding the stomach 
disability claim, that the VCAA notice was sent after the 
initial rating decision.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128-30 (2005) (if VA fails to inform the 
veteran regarding what information and evidence is necessary 
to substantiate the claim, VA must demonstrate there was 
clearly no prejudice to him based on any failure to give 
such notice).  The Court went on to hold in Mayfield that an 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  The RO more recently sent the veteran an additional 
VCAA letter in February 2005, in which the RO specifically 
requested that he provide any evidence in his possession 
pertaining to his claims.  See 38 U.S.C.A. § 5103 (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159(b)(1) (2004).  In 
response from the veteran's representative, it was noted that 
all evidence has been submitted as of this date.

There is no evidence missing from the record that must be 
part of it for the veteran to prevail on the claim.  This 
being the case, the content of the VCAA notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).  Consequently, further VCAA notice is not required.



II.  Governing Laws and Regulations 

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre-
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Certain conditions, including hypertension and a peptic 
ulcer, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In so doing, the Board may accept one 
medical opinion and reject others.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is not required to accept a 
medical diagnosis that is unsupported by the objective 
medical evidence.  See Cross v. Derwinski, 2 Vet. App. 150, 
153 (1992).  The Board may reject a medical opinion that is 
based on facts provided by the veteran that have previously 
been found to be inaccurate or because other facts in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion, however, the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In assessing evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

III.  Factual Background

The veteran's service medical records show that he was 
treated for dysuria in April 1957, irritable bowel in August 
1957, and influenza in July 1957.  During separation 
examination in October 1957, the veteran reported no stomach, 
intestinal trouble, or hypertension, and the examiner 
indicated that his cardiovascular system, abdomen and viscera 
were normal.  His period of service ended later that month.  

A medical record notes that the veteran was hospitalized at a 
private facility for an active peptic ulcer in April 1960.  
The veteran stated that he had a constant burning pain in his 
epigastrium since sustaining a work-related injury several 
weeks ago.  He was placed on a routine ulcer regimen.  Also 
of record was a VA report of hospitalization for a ruptured 
tympanic membrane in November 1970.  The veteran complained 
of vague abdominal pains dating back to 1956 in service while 
stationed in Korea.  He had an episode of melena at this 
time.  These pains became noticeably worse following a motor 
vehicle accident in 1963 when his stomach stuck the steering 
wheel.  They also became worse when he injured his stomach 
moving a tree limb in 1969, causing a secondary episode of 
melena.  Work up for peptic ulcer disease was completely 
negative.  

A decision of the Social Security Administration (SSA), found 
the veteran to have been disabled beginning November 1972 due 
to alcoholism and inadequate personality disorder.  In 
January 1973, the veteran underwent excision of an ectopic 
pancreas at a VA facility.  He reported a history of 
hypertension during this admission, his blood pressure was 
noted to have been within normal limits and the veteran's 
hypertension was resolved.  In 1977, the veteran's private 
physician stated that the veteran's gastric troubles started 
with black stools in 1958.  In October 1977, the veteran's 
supervisor indicated that the veteran has had severe stomach 
problems since 1959.  

In November 2000, the veteran was hospitalized for 
hypertension.  

Two letters from his private physician, Young Suh, M.D., 
dated in May 2002 and April 2003 were submitted in connection 
with the veteran's claims.  Dr. Suh stated that he reviewed 
the veteran's service medical records, noted that the veteran 
was diagnosed with stomach ulcer and a stomach operation was 
performed in 1957.  He also stated that the veteran indicated 
that his hypertension started after the inservice stomach 
operation in 1957.  He opined that it was more likely than 
not that the veteran's stomach condition and hypertension are 
related to his period of service.  A VA examination was 
conducted in May 2003 and an addendum prepared in June 2003.  
The examiner considered the veteran's claims file and opined 
that the veteran's current stomach condition and hypertension 
was not related to service.  The examiner noted that the 
veteran's service medical records do not indicate that he had 
chronic indigestion or chronic abdominal pain, and that 
gastrointestinal work up in November 1970 was normal.  He 
also noted that there were no blood pressure readings in 
service that were indicative of hypertension.  

The essential basis of the veteran's claim for service 
connection is that his stomach condition and hypertension 
originated in the military, he was treated for these 
conditions in service and thereafter, and that he currently 
has a stomach condition and hypertension.

IV.  Legal Analysis

A.  Stomach Condition

The medical evidence of record fails to establish the 
veteran's current stomach condition was incurred during his 
active military service or that he had a peptic ulcer within 
one year of his discharge from the military.  

In weighing the evidence, the Board finds that the opinion of 
the VA examiner to be more probative than that of the 
veteran's private physician.  Both physicians reviewed the 
veteran's medical records.  However, the VA physician's 
opinion is more consistent with the documentary record.  Dr. 
Suh stated that the veteran's service medical records 
indicate that the veteran was diagnosed with a stomach ulcer 
in service and an operation was performed, however, no such 
ulcer diagnosis is contained in the veteran's service medical 
records and the first diagnosis of a peptic ulcer of record 
is in April 1960, almost 3 years after separation from 
service.  The first record of an abdominal operation is in 
November 1973, almost 16 years after separation from service.  
The Board finds that his medical opinion, based on an 
inaccurate consideration of the record, must be afforded less 
probative weight than the opinion of the VA physician.  See 
Cross, supra.  The Board attaches more probative value to the 
VA opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

The veteran is a layman, therefore, he is not qualified to 
render a medical diagnosis or, more importantly in this 
particular instance, a medical opinion concerning the cause 
of the condition at issue.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Mercado-Martinez v. West, 1 
Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).

In addition, the Board observes that the first post-service 
diagnosis of a stomach condition was in 1960, so almost 3 
years following his discharge from service, without evidence 
of continuity of symptomatology during the interim years.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Accordingly, in light of the absence of any such evidence 
suggesting a link between the currently diagnosed stomach 
condition and service, the Board finds that the preponderance 
of the evidence is against the veteran's claim - meaning 
there is no reasonable doubt to resolve in his favor 
concerning this claim.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

B.  Hypertension

The medical evidence of record fails to establish the 
veteran's current hypertension was incurred during his 
active military service or within one year of his discharge 
from the military.

In weighing the evidence, the Board finds that the opinion of 
the VA examiner to be more probative than that of the 
veteran's private physician.  Both physicians reviewed the 
veteran's medical records.  However, the VA physician's 
opinion is more consistent with the documentary record.  Dr. 
Suh stated that the veteran's service medical records 
indicate that the veteran was diagnosed with a stomach ulcer 
in service, an operation was performed, and the veteran 
reported hypertension since the operation.  However, no such 
diagnosis is contained in the veteran's service medical 
records and the first diagnosis of a peptic ulcer was in 
April 1960, almost 3 years after separation from service, and 
the first abdominal operation was in 1973, almost 16 years 
after service.  Therefore, even accepting the history given 
by the veteran, his hypertension could not have begun in 
service or within one year of separation from service.  The 
Board finds that the private physician's medical opinion must 
be afforded less probative weight than the opinion of the VA 
physician as it is based on an inaccurate consideration of 
the record.  See Cross, supra.  The Board attaches more 
probative value to the VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

The veteran is a layman, therefore, he is not qualified to 
render a medical diagnosis or, more importantly in this 
particular instance, a medical opinion concerning the cause 
of the condition at issue.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Mercado-Martinez v. West, 1 
Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).

Even assuming the contentions of the veteran to be true that 
he relates the onset of this hypertension to his first 
diagnosis of peptic ulcer disease or an abdominal operation, 
therefore, the earliest onset of hypertension was almost 3 
years following his discharge from service, without evidence 
of continuity of symptomatology during the interim years.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Accordingly, in light of the absence of any such evidence 
suggesting a link between the currently diagnosed 
hypertension and service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
- meaning there is no reasonable doubt to resolve in his 
favor concerning this claim.  See 38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a stomach condition is 
denied.  

Entitlement to service connection for hypertension is denied.  



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


